Citation Nr: 0628187	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-20 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma 


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private hospitalization and medical services rendered from 
August 20, 2002, through August 22, 2002, at the St. Michael 
Hospital in Oklahoma City, Oklahoma. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

It is unclear from the record before the Board of Veterans' 
Appeals (Board) whether the appellant is a veteran and when, 
and if, he served on active duty.

This matter comes before the Board on appeal from a May 2003 
decision by the Department of Veterans Affairs (VA) medical 
center (VAMC) in Oklahoma City, Oklahoma.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant is seeking reimbursement or payment for medical 
expenses related to his treatment at St. Michael Hospital in 
Oklahoma City, Oklahoma from August 20, 2002, through August 
22, 2002.  The evidence of record shows that the appellant 
developed pain in his chest on August 20, 2002, and was taken 
by ambulance to St. Michael Hospital for treatment.

The law provides two related, but independent avenues for 
obtaining payment or reimbursement for expenses where care 
was not previously authorized.  Under 38 U.S.C.A. § 1728(a), 
and its implementing regulation, 38 C.F.R. § 17.120, 
reimbursement or payment may be made:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: 

	(1) For an adjudicated service-connected disability; 

	(2) For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; 

	(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the  States, 
Territories, and possessions of the United  States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 

	(4) For any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in § 17.48(j)[17.47(i)]; 
and 

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and 

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

38 C.F.R. 17.120 (West 2005).  If any one of the elements is 
lacking, the benefit sought may not be granted.  See Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

Alternatively, if a veteran is not eligible under § 1728, he 
may nevertheless obtain payment or reimbursement under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 if:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency  medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (2005).

Initially, the Board notes that it has only been provided 
with the appellant's consolidated health record containing 
records solely relating to his private hospitalization in 
August 2002 at the St. Michael Hospital.  In May 2006, the 
Board unsuccessfully attempted to obtain the appellant's 
claims folder.  Nonetheless, because the appellant's claims 
file is needed in order to equitably decide the issue on 
appeal, additional development in this regard is warranted.  

Because the appellant's claims file is not available for 
review, the record does not contain an assessment of 
eligibility under 38 U.S.C.A. § 1728, and there is no 
discussion as to its potential applicability.  It is unclear 
whether the appellant is a veteran and whether he has a 
service-connected disability.  As such a determination as to 
his eligibility under 38 U.S.C.A. § 1728, predicate to 
reviewing his claim under 38 U.S.C.A. § 1725, cannot be made.

Additionally, with respect to eligibility under 38 U.S.C.A. § 
1725, it is not clear from the current record whether the 
appellant was enrolled in the VA health care  system and 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the private 
treatment here in question.  The record also does not address 
whether the appellant has any other coverage under a health-
plan contract for the treatment in question.  

Additional development is required before the Board can 
adjudicate the appellant's claim.  The VAMC needs to obtain 
the appellant's claims folder, review his claim under 38 
U.S.C.A. § 1728 and develop the information necessary to 
conduct a full review under 38 U.S.C.A. § 1725.

The Board also notes that the letter sent to comply with the 
duty to provide notice provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 failed to inform the appellant of the 
information and evidence necessary to substantiate his claim.  
The letter provided general information but did not address 
the requirements of the specific issue on appeal or the 
evidence necessary to substantiate the appellant's claim.  
The appellant must be provided with the required notice.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the appellant's entire claims 
folder and review it in conjunction with 
adjudication of this claim.

2.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The appellant should be provided 
with a letter which explains the evidence 
required to prevail in his claim for 
reimbursement of medical expenses.  The 
letter should also explain what portion of 
the evidence will be obtained by VA and 
what portion will be obtained by the 
appellant.  Finally, the appellant should 
be told to submit copies of pertinent 
evidence in his possession for the claimed 
reimbursement benefits.  

3.  The appellant should be informed that 
he may provide additional documentation 
regarding the medical condition, to 
include chest pains, for which he was 
treated for a serious acute episode in 
August 2002.  If such additional 
documentation is provided, a medical 
opinion should be obtained if necessary to 
determine whether the care was for an 
emergency.

4.  The VAMC must develop the information 
necessary to evaluate the appellant's 
claim under 38 U.S.C.A. §§ 1725, 1728 and 
38 C.F.R. §§ 17.120, 17.1002.  This would 
include information regarding whether the 
appellant is a veteran, whether he has any 
service-connected disabilities, whether he 
had enrollment in the VA health care 
system and had been receiving medical 
services in the 24 months before August 
2002, and whether he had coverage under a 
health-plan contract, separate from VA.

5.  Following the development above, the 
VAMC should adjudicate the appellant's 
claim on appeal, in light of all pertinent 
evidence and legal authority 
(specifically, 38 U.S.C.A. §§ 1725 and 
1728 (West 2002), as well as 38 C.F.R. §§  
17.120, 17.1002 (2005)).  If the 
disposition of the claim remains 
unfavorable, the VAMC should furnish the 
appellant a supplemental statement of the 
case and afford him the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the VAMC.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






